Citation Nr: 0946670	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder 
with bilateral neuropathy to the legs.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from July 1996 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

In May 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  

The Veteran submitted new medical evidence on the day of his 
May 2009 Travel Board hearing.  This evidence has not yet 
been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
with a waiver of RO consideration, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).

The Veteran filed his claim for service connection for a low 
back and bilateral leg disorder in December 2005.  The RO 
denied his claim in an April 2006 rating decision.  However, 
within a year of this decision, the RO continued to receive 
additional evidence from the Veteran pertinent to his claim.  
The RO continued to deny the Veteran's claim in a subsequent 
October 2006 rating decision, which the Veteran appealed.  
But as set forth in 38 C.F.R. § 3.156(b) (2009), when new and 
material evidence is received prior to the expiration of the 
appeal period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  In other words, in the present case, 
since pertinent evidence was presented within one year of the 
April 2006 decision that originally denied his claim, that 
evidence must be considered to have been filed in connection 
with the earlier December 2005 claim.  Any interim 
submissions before finality attaches must be considered by VA 
as part of the original claim.  See 38 C.F.R. § 3.156(b) 
(2009); Charles v. Shinseki, No. 2009-7024 (Fed. Cir. Dec. 1, 
2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 
2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 
(2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   As 
such, finality has not attached to the April 2006 rating 
decision, such that the service connection issue on appeal 
stems from both the April 2006 and October 2006 rating 
decisions. 

Finally, the Board observes that the RO characterized the 
issue on appeal as service connection for bilateral leg 
cramps, without mention of the low back.  However, as noted 
above, in his December 2005 claim, the Veteran asserted that 
his bilateral leg cramps were related to pressure on his 
lower back during in-service physical training.  Moreover, in 
his December 2006 Notice of Disagreement (NOD), he maintained 
that he desired service connection for not only his legs, but 
also his low back.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant's 
identification of the benefit sought does not require 
technical precision.  See Ingram v. Nicholson, 21 Vet. App. 
232, 256-57 (2007).  The Court has further held that a 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-
87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim).  The Board has thus 
recharacterized the issue on appeal as set forth on the title 
page.   


FINDING OF FACT

The evidence shows that the Veteran's low back degenerative 
disc disease with bilateral neuropathy to the legs had its 
onset in service.  


CONCLUSION OF LAW

Degenerative disc disease of the low back with bilateral 
neuropathy to the legs during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, in the present case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for 
disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  
With regard to lay evidence, the Federal Circuit Court 
recently held that lay evidence, when competent, can 
establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence 
is always required when the determinative issue in a claim 
for benefits involves either medical etiology or a medical 
diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. 
§§ 1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  
For example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran asserts that he has developed bilateral leg 
cramps and lower back pain due to intense physical training 
in-service during eight weeks of boot camp.  See December 
2005 claim; December 2006 NOD.  Over time he maintains that a 
dull pain permeated his lumbar spine down through his thighs 
and buttocks.  In time the severity of the symptoms has 
become progressively worse.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
in April 2009, Dr. T. Labosh, M.D., a private physician, 
diagnosed the Veteran with degenerative disc disease of the 
T12-L1 disc with mild protrusion of the disc.  Upon 
neurological examination by the same physician, the Veteran 
was also diagnosed with a bilateral leg condition to the 
thighs and gluteal region as a result of his back condition.  
These diagnoses were based on X-ray and magnetic resonance 
imaging (MRI) reports.  In any event, the evidence at the 
very least clearly demonstrates a low back disorder with 
bilateral neuropathy to the legs.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.")  

Service treatment records (STRs) document a brief period of 
treatment for cervical and upper thoracic back pain and 
discomfort in October 1996.  There was no mention of an 
injury during physical training; in fact, there was only a 
discussion of a pre-service motor vehicle accident.  This 
particular report of pain centered on the cervical spine, but 
significantly STRs are unremarkable for any complaint, 
treatment, or diagnosis of a low back or bilateral leg 
disorder, which is the actual issue on appeal.  Regardless, 
at the hearing, the Veteran acknowledged that he did not 
complain about low back or bilateral leg symptoms during 
service because he simply wanted to survive boot camp and not 
be set back.  The Board emphasizes that the Veteran is indeed 
competent to report symptoms of low back and bilateral leg 
pain from the time of his military service.  Layno, 6 Vet. 
App. at 469; see also 38 C.F.R.§ 3.159(a)(2).  Further, the 
Board finds credible his lay assertions that, during service, 
he experienced low back and bilateral leg pain, which 
progressively worsened.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In this regard, the Veteran has 
submitted several credible lay statements from his father and 
wife dated in June and July of 2006, stating that the Veteran 
complained of chronic low back pain and leg cramps both 
during and after service, which corroborate his account.  
Overall, the testimony from the Veteran and lay statements 
provide competent and credible evidence in support of the in-
service incurrence of a low back/bilateral leg disability.  
See Davidson, 581 F.3d at 1316.  

Post-service, the first medical evidence of treatment for a 
low back disorder is from a private record dated in June 
2000, only a short time after service.  The Veteran and his 
family members also assert continuity of symptomatology since 
service.  As such, there is some evidence then of continuity 
of symptomatology demonstrated shortly after service, which 
is a significant factor in a service connection claim.  38 
C.F.R. § 3.303(b); cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Most importantly, there is competent medical evidence of a 
nexus (link) between his current low back degenerative disc 
disease with bilateral neuropathy to the legs and the intense 
physical training he underwent during service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  
Specifically, in April 2009 Dr. T. Labosh opined that when 
considering the Veteran's degenerative disc disease, "one 
can accurately conclude that [the Veteran's] chronic back 
pain is a direct result of the trauma he endured at boot camp 
while in the U.S. Navy."  And as already alluded to, a 
bilateral leg condition to the thighs and gluteal region was 
also diagnosed as a result of his low back condition.  In 
other words, it is clear from this evidence that the 
Veteran's bilateral leg pain is part and parcel with the low 
back degenerative disc disease.  Dr. T. Labosh reasoned that 
severity of the degeneration is suggestive that this was the 
result of trauma "from at least a few years ago."  Dr. T. 
Labosh also reflected that a neurosurgeon he consulted in the 
course of the evaluation agreed with his assessment regarding 
a nexus to service.  In addition, the Veteran has also 
submitted two other private examinations dated in June 2006 
and September 2006 that provide a nexus between his current 
low back disorder and his military service, which are based 
on the Veteran's reported history as well.    

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  Here, as discussed above, the 
Veteran's reported history of intense physical training 
during boot camp with resulting low back and bilateral leg 
pain is found to be accurate.  The Board also emphasizes that 
the medical opinions discussed above are uncontroverted based 
on the evidence in the claims file.  Overall, the April 2009 
private opinion of Dr. T. Labosh provides the strongest 
evidence in support of the Veteran's claim.  Thus, resolving 
all reasonable doubt in the Veteran's favor, service 
connection is warranted.


ORDER

Service connection for a degenerative disc disease of the low 
back with bilateral neuropathy to the legs is granted. 

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


